Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Applicant’s amendment to claim 26 in the reply filed 16 February 2022 is acknowledged and accordingly the 35 U.S.C. 112 rejection thereto for the reasons outlined in the last office action mailed 16 September 2021 is hereby withdrawn as moot.

Response to Arguments
Applicant’s arguments, see second page of Applicant’s remarks, last paragraph, filed 16 February 2022, with respect to independent claims 21, 33, and 40 have been fully considered and are persuasive. Accordingly, the rejections of each of said claims have been withdrawn.
In particular, after consideration of the Sarrafzadeh and Lasko references in light of Applicant’s arguments which notes that a person skilled in the art would look to a multiple sensor reference for teachings about priority, the examiner agrees that neither reference, taken alone or in combination, suggests the features as claimed in Applicant’s independent claims 21, 33, and 40.
Applicant’s further arguments have been considered, but are moot because the rejections to each of claims 21, 33, and 40 (as well as claims 22-32 and 34-39 which are dependent thereupon) have been withdrawn for the reason noted previously above.

Reasons for Allowance
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 21: The prior art of record does not disclose or render obvious to the skilled artisan a gait rehabilitation system comprising receiving a signal from a second sensor and assigning one of a weight-detected state, a reset state, or a lift state to the second sensor, provided that a lift state is not assigned to the second sensor if the weight-detected state is assigned to the first sensor and a predetermined priority of the first sensor is higher (emphasis added), when considered in combination with the other limitations recited in the instant claim.
In particular, after further search in light of Applicant’s arguments presented in the reply filed 16 February 2022, the closest available prior art appears to be the newly discovered reference Kim et al. US PG-PUB 2016/0324445 A1 (hereafter Kim). Kim is considered to at least disclose first and second pressure sensors mounted beneath a foot of a person (430a, 430b, 430c, 430d; fig. 4 - see disclosure in ¶ 114), a processor (120; fig. 1) configured to receive a signal from the first sensor and assign one of a weight-detected state, a reset state, or a lift state to the first sensor (¶ 133), receive a signal from the second sensor (one of the sensors 430a, 430b, 430c, 430d that was not already chosen previously) and assign one of a weight-detected state, a reset state, or a lift state to the second sensor (¶ 133); but does not explicitly teach that the second sensor is assigned one of the states provided that a lift state is not assigned to the second sensor if the weight-detected state is assigned to the first sensor and (emphasis added) a predetermined priority (emphasis added) of the first sensor is higher, nor does it appear that any combination of the previously or currently cited would render obvious this limitation. Although Kim discloses in ¶ 130 and 131 a detection order of the pressure sensor measurements, this order is not a predetermined priority order but rather a responsive order to a user that depends upon a user’s gait to be determined by each successive pressure sensor indicating a non-zero pressure thereupon.
As to claims 33 and 41: Each of said claims are drawn to independent claims that, while recited as method and system, respectively, recite limitations similar to those indicated allowable regarding claim 21 above and accordingly each is also indicated allowable for similar reasons.
As to claims 22-32 and 34-39: Each of said claims depends ultimately from one of claims 21 or 33 which are independent claims indicated allowable for the reasons noted above and therefore each of said claims 22-32 and 34-39 are indicated allowable at least by virtue of their respective dependencies upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        

/RANDY W GIBSON/Primary Examiner, Art Unit 2856